Citation Nr: 1447231	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 16, 2007, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 1998.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The rating decision granted a TDIU, effective August 16, 2007. 


FINDINGS OF FACT

1.  The Veteran was admitted for inpatient VA treatment on September 5, 2006, for service-connected PTSD; no earlier communication can be construed as an informal claim for a TDIU. 

2.  The competent medical evidence, and the competent and credible lay evidence, shows that the Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disability as of September 5, 2006.


CONCLUSION OF LAW

The criteria for an effective date of September 5, 2006, but not earlier, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The current appeal arises from the Veteran's disagreement with the effective date of a grant of a TDIU.  Once TDIU was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record contains the Veteran's service treatment records, VA treatment records and VA examination reports.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  The Board can adjudicate the Veteran's earlier effective date claim on the current record.  An additional VA examination at this point would be irrelevant to the period prior to the August 16, 2007, effective date of the Veteran's award of TDIU.    

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

The Veteran claims entitlement to an earlier effective date for an award of a TDIU.  He specifies that the effective date should be 1998,when he submitted a claim for service connection for PTSD that was granted by an August 1998 rating decision.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The relevant law provides that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Based on a thorough review of the evidence, the Board finds that the evidence supports an effective date of September 5, 2006, for the award of a TDIU.  The preponderance of the evidence is against an effective date earlier than September 5, 2006.

The relevant procedural history reflects that in an August 1998 rating decision, service connection was granted and an initial 30 percent rating assigned for PTSD, effective July 27, 1998.  There was no evidence at that time that the Veteran was unemployable.  In an October 1999 rating decision, a temporary total rating was assigned, effective May 16 to May 20, 1999, after which the 30 percent rating was in effect.  It was noted that the Veteran failed to report to a VA examination and was entering Vocational Rehabilitation.  

On May 29, 2001, the Veteran submitted a formal claim for TDIU on which he noted he last work full-time in July 1998.  He listed three other jobs after July 1998.  In an April 2005 rating decision, the claim for TDIU was denied.  The Veteran was notified of that decision and his appellate rights in a letter dated that same month.  

An October 2006 VA discharge summary provides that the Veteran was admitted for VA inpatient treatment of his service-connected PTSD on September 5, 2006.  Under 38 C.F.R. § 3.157(b)(1), September 5, 2006, constitutes the date of claim for a TDIU.  

The October 2006 VA discharge summary reflects that the Veteran was unemployable, due to service-connected disability, as of September 5, 2006.  The Axis I diagnosis was PTSD, alcohol dependence, cocaine dependence and cannabis abuse r/o dependence.  The Axis V GAF score was 44.  

The Veteran's GAF score of 44 demonstrates that he was unemployable at that time.  By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2013).

According to the GAF Scale, a score between 41 and 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job) (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

Thus, the Veteran's GAF score of 44 means that he was unable to keep a job.  The October 2006 VA discharge summary makes it clear that the Veteran's service-connected PTSD was responsible for this score.  In this regard, a February 2007 VA PTSD examination report provides an Axis V GAF score of 40 and specifically relates it to the Veteran's PTSD.  

A GAF score between 31 and 40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV.  Thus, the February 2007 GAF score of 40 also shows that the Veteran was unemployable due to service-connected PTSD.  

The preponderance of the evidence is against an effective date earlier than September 5, 2006, for the award of a TDIU.  In this regard, the Board is aware that the record reflects that the Veteran has received benefits from the Social Security 
Administration (SSA) for PTSD since 1999.  He last worked in 1998.  However, as noted above, the April 2005 final rating decision denied a TDIU.  

Moreover, there is no evidence of record dated between the April 2005 notice of the denial of TDIU and the September 5, 2006, VA hospitalization that could serve as an informal claim in order to entitle the Veteran to an earlier effective date, to include any claims for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Similarly, there is no evidence of entitlement to a TDIU dated during the one-year period prior to the Veteran's September 5, 2006, VA hospitalization.  38 C.F.R. § 3.400(o)(2).

In sum, the evidence supports an effective date of September 5, 2006, but not earlier, for the award of a TDIU.  As the preponderance of the evidence is against entitlement to an effective date earlier than September 5, 2006, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date of September 5, 2006, but not earlier, for the grant of a TDIU, is granted, subject to the rules and regulations governing the award of monetary benefits. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


